Citation Nr: 1643509	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cystic acne.

2.  Entitlement to an initial disability rating in excess of 20 percent for intervertebral disc syndrome with degenerative changes. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1981 to August 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York as well as an August 2012 rating decision of the VA RO in St. Petersburg, Florida.  Jurisdiction currently resides at the RO in St. Petersburg.

In June 2016, the Veteran presented sworn testimony during a videoconference which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran filed a claim of entitlement to service connection for a cyst condition from his pre-existing acne that he claims was aggravated due to his in-service duties including working in the laundry room as well as from shaving and undergoing a cyst drainage during service.  See, e.g., the June 2016 Board hearing transcript, pgs. 3, 9-10.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id., at 4-5.  This case has been widely applied in skin disability cases.  In this case, however, the Board notes that the Veteran has consistently claimed service connection for a cyst related to his acne.  Indeed, this issue was specifically adjudicated in the July 2010 rating decision as well as the August 2012 statement of the case.  Further, neither the Veteran nor his representative has indicated that service connection for any other skin disability is warranted.  Also, the Veteran presented testimony at the June 2016 regarding only the cystic acne condition.  In light of the foregoing, the Board will not expand the Veteran's claim to include all diagnosed skin disabilities pursuant to Clemons.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased disability rating for intervertebral disc syndrome with degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cystic acne pre-existed his service and was aggravated beyond the normal progression of the disability during service. 


CONCLUSION OF LAW

The Veteran's pre-existing cystic acne was aggravated by his service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).
  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for cystic acne 

The Veteran contends that his current cystic acne pre-existed his service and was aggravated thereby due to his in-service duties including working in the laundry room as well as from shaving and undergoing a cyst drainage during service.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Cases in which the condition is noted on entrance are governed by the presumption of aggravation contained in 38 U.S.C. § 1153, which provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).
After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The medical evidence of record indicates that the Veteran currently has cystic acne.  The focus of this decision is whether the Veteran's cystic acne pre-existed service and if so whether it was aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

As was discussed above, the Board's first inquiry is whether the statutory presumption of soundness on enlistment has been rebutted.  In this case, review of the Veteran's service treatment records discloses that on the May 1981 enlistment examination report, he was assessed with moderate cystic acne vulgaris.  As the condition was noted on entrance, the Board finds that the statutory presumption of soundness is rebutted and the Veteran's cystic acne claim will be considered based on a theory of aggravation of a pre-existing disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran's service treatment records document treatment on several occasions for acne as well as drainage of a cyst in August 1984.  Moreover, the Veteran has testified that his acne was worsened during service due to his work in the laundry room which caused perspiration and regular shaving of his face.  The Board notes that the Veteran is competent to attest to experiencing perspiration while working in the laundry room and experiencing acne following this work and shaving.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of these incidents.  The Board also finds him credible with regard to these incidents.  

After review of the record, the Board finds that the record reflects that the Veteran's pre-existing cystic acne underwent an increase in severity during service to warrant a presumption of aggravation.  In this regard, the Veteran submitted a private medical opinion dated September 2012 from I.N., M.D. who has treated the Veteran for acne since 1986.  Dr. I.N. noted that he reviewed the Veteran's medical history and determined that the Veteran entered service in 1981 suffering from intermittent incidence of acne outbreaks.  He further noted the Veteran's report of working in the laundry room where the Veteran was exposed to excessive heat, dust, and lint residue in a confined space.  Based on review of the Veteran's medical history, Dr. I.N. concluded that the Veteran's pre-existing acne was more likely than not aggravated and worsened as a result of his service in the Navy.  

The Board finds that the report of Dr. I.N. was based upon thorough examinations of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It also explained the underlying reasons for the conclusion.  As such, the Board finds that this medical opinion is adequate for evaluation purposes as to whether the Veteran's pre-existing cystic acne increased in severity during service, and is highly probative of the inherently medical question at issue.  

The Board notes that a VA examiner opined in a June 2010 report that after review of the Veteran's medical history, it is not likely that the Veteran's cystic acne was aggravated beyond its natural progression during service.  The examiner's rationale for her opinion was based on her finding that the Veteran's skin condition that existed prior to service had a natural continuation during service and would have reoccurred regardless of whether the Veteran was in service.   

Pertinently, the Board notes that the VA examiner, in finding that the Veteran's pre-existing cystic acne was not aggravated during service beyond the natural progression, did not address the Veteran's report that his acne worsened due to his work in the laundry room which caused excessive perspiration or his report that shaving everyday aggravated the condition.  As discussed above, the Board has found the Veteran competent and credible to report these incidents.  Further, while the VA examiner addressed the cyst drainage during service, she did not address the many occasions that the Veteran received treatment for his acne during service.  On the contrary, Dr. I.N. noted the Veteran's report of working in the laundry room as well as the frequent treatment for acne during service.  In light of the foregoing, the Board finds that the opinion of Dr. I.N. is of greater probative value than the VA examiner with respect to whether the Veteran's pre-existing cystic acne was aggravated during service beyond the normal progression of the disability.  

The Board notes that there is no other medical opinion of record which addresses whether the Veteran's pre-existing cystic acne was aggravated during service beyond the normal progression of the disability.  

Thus, the competent and probative evidence of record indicates the Veteran's cystic acne pre-existed his service and was aggravated by service beyond the normal progression of the disability.  All elements of service connection have therefore been met with regard to this claim.  The benefit sought on appeal is granted.


ORDER

Entitlement to service connection for cystic acne is granted.


REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for intervertebral disc syndrome with degenerative changes, he was last afforded a VA examination in July 2012 as to this disability.  Furthermore, at the June 2016 Board hearing, the Veteran indicated that this disability has since increased in severity.  Specifically, he testified that he has increased stiffness with radiating pain down to his knees, flare-ups, and requires a back brace and cane for assistance.  See the June 2016 Board hearing transcript, pgs. 3-5.  

Therefore, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's intervertebral disc syndrome with degenerative changes.  
Additionally, the Veteran indicated at the June 2016 Board hearing that he continues to receive treatment for his intervertebral disc syndrome with degenerative changes from Dr. Roper and Dr. Macek who are private treatment providers.  The Board observes that all pertinent records from Dr. Macek are associated with the claims folder.  However, while records from Dr. Roper dated through 2009 are associated with the claims folder, there is no indication that any attempt has been made to obtain subsequent treatment records.  Therefore, the Board finds that on remand, outstanding treatment records from Dr. Roper should be obtained.  

Additionally, the Board testified at the June 2016 Board hearing that he receives periodic VA treatment for his intervertebral disc syndrome with degenerative changes.  See the June 2016 Board hearing transcript, page 5.  The Board observes that the most recent association of VA treatment records with the claims folder was in January 2014.  The procurement of such pertinent VA medical reports is required.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are outstanding treatment records from Dr. Roper.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after January 2014 pertaining to the claim remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for appropriate VA 
examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected intervertebral disc syndrome with degenerative changes.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


